Citation Nr: 0020404	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to a nervous condition. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to April 
1974.

This appeal arises from a rating decision of the San Juan, 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO), that declined to reopen the 
previously denied claim for service connection for a nervous 
condition.


FINDINGS OF FACT

1.  The RO denied reopening the veteran's previously denied 
claim for service connection of a nervous condition in a July 
1994 rating decision, of which notice was given by letter 
dated August 10, 1994.  The appellant did not appeal this 
decision.

2.  A private physician's July 1998 statement and June 1999 
testimony bear directly and substantially upon the specific 
matter under consideration, are neither cumulative nor 
redundant, and by themselves or with evidence previously 
assembled are so significant they must be considered in order 
to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1994 decision declining to reopen the 
previously denied claim for service connection for 
schizophrenia, paranoid type, claimed as a nervous condition, 
is final.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).


2.  Evidence submitted since July 1994 is new and material; 
thus, the requirements to reopen the previously denied claim 
of entitlement to service connection for schizophrenia, 
paranoid type, claimed as a nervous condition, have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for entitlement to service connection for 
schizophrenia, claimed as a nervous condition, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1999); Epps v. Gober, 126 
F.3d. 1464 (Fed. Cir. 1998); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d. 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In this case, a July 1994 rating decision determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for schizophrenia, paranoid type, claimed as a 
nervous condition.  The veteran was notified of the July 1994 
decision by a letter dated August 10, 1994.  No timely appeal 
was thereafter perfected.  

As the July 1994 decision is final, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that 

bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (1999).

A two-pronged analysis is used to determine whether evidence 
is "new and material" as defined by 38 C.F.R. § 3.156(a) 
(1999).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Second, the evidence must be 
shown to be actually "new," that is, not of record when the 
last final decision denying the claim was made.  A 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  New evidence, submitted to 
reopen a claim, will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If both 
tests are satisfied, the claim must be reopened.  Hodge, 
supra.  Upon reopening the claim, a determination must then 
be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).

Pertinent evidence associated with the claims file since the 
RO's July 1994 decision includes a July 1998 statement and 
June 1999 testimony proffered by a private psychiatrist, Jose 
A. Juarbe Ortiz.  These records were not considered by the RO 
when it made its rating decision in July 1994.  Moreover, 
these records bear directly and substantially upon the 
specific matter under consideration in that they provide 
evidence that the veteran is diagnosed with schizophrenia, 
chronic, paranoid type, which Dr. Juarbe opines was 
manifested during the veteran's active service and within the 
one-year presumptive period following the veteran's discharge 
from 

active service.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, this evidence is new, in that it presents 
information that had not previously been known, e.g., a 
medical opinion relating the veteran's disability to service.

Accordingly, the Board finds the additional evidence 
submitted subsequent to the RO's July 1994 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered to 
decide fairly the merits of this claim.  As such, this 
evidence is "new and material" as contemplated by the law 
and, thus, provides a basis to reopen the veteran's claim for 
service connection for a nervous condition.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  In 
addition, the Board finds that the veteran's claim for 
service connection for a nervous condition is well grounded.  
See 38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).  
Specifically, Dr. Juarbe has offered his opinions linking the 
veteran's schizophrenia to active service.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1998); Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd, 78 F.3d. 604 (Fed. Cir. 1996) 
(per curiam) (table).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for schizophrenia, 
claimed as a nervous condition, is reopened.  The veteran's 
claim for service connection for schizophrenia, claimed as a 
nervous condition, is well grounded.  To this extent, the 
appeal is granted.



REMAND

The Board has reviewed the record and finds that further 
development is required prior to the completion of appellate 
action.

First, the claims file reflects that the veteran is receiving 
disability benefits from Social Security Administration 
(SSA).  These records must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Second, an admission notice from VA Hospital (VAH) Marion, 
Indiana, dated in June 1975, shows that the veteran was 
committed in May 1975 by a court of law.  The case number is 
referenced.  The veteran was discharged from active service 
in April 1974.  He has stated that he received treatment for 
his nervous condition within the first year following his 
discharge from active service.  Moreover, as noted above, Dr. 
Juarbe has opined that the veteran manifested his 
schizophrenia earlier than first reflected in the medical 
evidence.  These court records, in particular any 
psychological evaluation and/or any supporting psychiatric 
treatment records, would be helpful in determining when the 
onset of the veteran's currently diagnosed schizophrenia 
occurred.

Accordingly, the case is REMANDED for the following actions.

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records for treatment the veteran 
received in 1974 to 1975.

2.  After obtaining the necessary 
authorizations, and using the identifying 
information from the June 1975 report of 
hospital admission, the RO should request 

records of any and all court proceedings 
that led to the veteran's commitment by 
the court to VAH Marion, Indiana, in May 
1975.  In particular, the RO should 
obtain copies of any psychological 
evaluations the court ordered and any and 
all psychiatric treatment and/or 
evaluation records that may have been 
submitted in his case.  If necessary, the 
RO should request that the veteran and/or 
his guardian, if applicable, provide 
further information to facilitate the 
search for these documents.

3.  The RO should request a complete copy 
of the veteran's medical records from 
SSA.

4.  After receipt of any and all new 
evidence, the RO should adjudicate the 
issue of service connection for 
schizophrenia, claimed as a nervous 
condition, on a de novo basis.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
should provide an opportunity to respond 
prior to referring the case to the Board 
for further action.

The veteran need take no action until he is so notified.  The 
Board of Veteran's Appeals (Board) intimates no opinion as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 

for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

